Name: Commission Regulation (EEC) No 2567/79 of 16 November 1979 on the arrangements for imports into the United Kingdom of certain textile products originating in Brazil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/ 12 Official Journal of the European Communities 21 . 11 . 79 COMMISSION REGULATION (EEC) No 2567/79 of 16 November 1979 on the arrangements (or imports into the United Kingdom of certain textile products originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( ! ), as last amended by Regula ­ tion (EEC) No 2143/79 (2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of certain textile products origi ­ nating in Brazil have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Brazil was notified on 13 March 1979 and 18 September 1979 of requests for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limitations for the years 1979 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Brazil between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the catego ­ ries of products originating in Brazil specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Brazil to the United Kingdom between 1 January 1979 and the date of entry into force of this Regula ­ tion, which have not yet been released for free circula ­ tion shall be so released without delay subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period . 2 . Imports of products shipped from Brazil to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Brazil on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limit established for 1979 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1979 . For the Commission Richard BURKE Member of the Commission ( ¢) OJ No L 365, 27 . 12 . 1978 , p. 1 . (2 OJ No L 248 , 2 . 10 . 1979, p. 1 . 21 . 11 . 79 Official Journal of the European Communities No L 294/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 3 56.07 A 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 11 ; 13 ; 14 ; 16 ; 17 ; 18 ; 21 ; 23 ; 24 ; 26 ; 27 ; 28 ; 32 ; 33 ; 34 ; 36 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics UK Tonnes 364 378 393 409 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other arti ­ cles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : - II . Other Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women , girls and infants , of wool , of cotton or of man-made textile fibres UK 1 000 pieces 105 109 113 118 !